Citation Nr: 0422200	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision by the RO in Huntington, 
Virginia, which, in pertinent part, denied service connection 
for a neck disorder, a bilateral leg disorder and a back 
disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

A preliminary review of the record indicates that the veteran 
legally changed his name in 1947.  The Board also notes that 
the RO attempted to obtain various medical records from 
institutions where the veteran claimed he received treatment 
for his claimed disabilities.  However, the Board observes 
that the RO, in requesting these records, referred to the 
veteran by his former name, and not by his current name.   
Accordingly, the RO should again attempt to associate these 
records with the veteran's claims file, referencing the 
veteran by both his current and former names in the relevant 
requests. 

In this regard, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in August 1996, which 
indicated that he had been treated at Samson Naval Hospital 
located in New York, in 1943 and at Shore Hospital located in 
Brooklyn, New York, in 1947.  The RO should request these 
records using the veteran's former and current last name. 

Additionally, in a statement submitted by the veteran dated 
January 1997, he reported treatment by Dr. Chergot and Dr. 
Serpe.  When the RO attempted to obtain these records, they 
used the veteran's former name and a response from both 
physicians indicated that no records were available.  The RO 
should request these records again using the veteran's 
current last name.

Furthermore, in December 1998, the RO attempted to obtain 
treatment records from Dr. Soojian.  However, after reviewing 
the letter sent to Dr. Soojian, it looks as if the RO 
accidentally sent the request letter to the veteran as 
opposed to the physician.  Nonetheless, a response was never 
received.  Since the veteran indicated in a December 1998 
letter to the RO, that he sought treatment from Dr. Soojian, 
an orthopedic surgeon, the RO should attempt to obtain these 
records using both the veteran's former and current last 
name.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, 
the letter should explain what, if any, 
information (medical or lay evidence) 
is necessary to substantiate the claim 
on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disorders and which 
have not been previously submitted.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
clinical records (when requesting 
treatment records please include the 
veteran's current and former last name) 
including those from:

a.  Samson Naval Hospital in New 
York, dated in 1943;
b.  Shore Hospital in Brooklyn, New 
York, dated in 1947;
c.  All treatment records from M. 
Chergot, M.D.,;
d.  All treatment records from S.J. 
Serpre, M.D.,;
e.  All treatment records from M. 
Soojian, M.D.,;
f.  All treatment records from the 
VA medical center in Northport, 
dated July 2003 to the present.

All attempts to procure records should 
be documented in the file.  If the 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



